
	
		I
		111th CONGRESS
		1st Session
		H. R. 1087
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Sessions, Mr. Sam Johnson of
			 Texas, Mr. Brown of South
			 Carolina, Mr. Akin,
			 Mr. Smith of Texas,
			 Mr. Bishop of Utah,
			 Mr. Hensarling,
			 Mrs. Schmidt,
			 Mr. Bartlett,
			 Mr. Pitts,
			 Ms. Fallin,
			 Mr. Burton of Indiana,
			 Mr. Fleming,
			 Mr. Cole, Mr. King of Iowa, Mr. Price of Georgia, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the deduction under section 179 for the purchase of qualified health care
		  information technology by medical care providers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Assisting Doctors to Obtain Proficient
			 and Transmissible Health Information Technology Act of
			 2009 or the ADOPT HIT Act of 2009 .
		2.Purchase of
			 qualified health care information technology
			(a)In
			 generalSection 179 of the Internal Revenue Code of 1986
			 (relating to election to expense certain depreciable assets) is amended by
			 adding at the end the following new subsection:
				
					(f)Health care
				information technology
						(1)In
				generalIn the case of qualified health care information
				technology purchased by a medical care provider and placed in service during a
				taxable year—
							(A)subsection (b)(1)
				shall be applied by substituting $250,000 for
				$125,000,
							(B)subsection (b)(2)
				shall be applied by substituting $600,000 for
				$500,000, and
							(C)subsection
				(b)(5)(A) shall be applied by substituting $250,000 and $600,000
				for $125,000 and $500,000.
							(2)DefinitionsFor
				purposes of this subsection—
							(A)Qualified health
				care information technologyThe term qualified health care
				information technology means section 179 property which—
								(i)has been certified
				by the Secretary of Health and Human Services pursuant to section 3 of the
				ADOPT HIT Act of 2009,
				and
								(ii)is used primarily
				for the electronic creation, maintenance, and exchange of medical care
				information to improve the quality or efficiency of medical care.
								(B)Medical care
				providerThe term
				medical care provider means any person engaged in the trade or
				business of providing medical care.
							(C)Medical
				careThe term medical care has the meaning given
				such term by section
				213(d).
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2008.
			3.Certification of
			 health care information technology
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall develop criteria to ensure and certify that
			 hardware, software, and support services for the electronic exchange of health
			 information meet certain standards, as determined by the Secretary.
			(b)Certification
			 assistanceThe Secretary of
			 Health and Human Services may recognize a private entity or entities to assist
			 in the certification described under paragraph (1) using the criteria developed
			 by the Secretary under this section.
			
